UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________

DAVID KIMBLE,

                                     Plaintiff,

                      v.                                                   1:18-CV-575
                                                                            (FJS/DJS)
KINGSTON CITY SCHOOL DISTRICT,

                              Defendant.
______________________________________________

APPEARANCES                                         OF COUNSEL

SUSSMAN & ASSOCIATES                                MICHAEL H. SUSSMAN, ESQ.
1 Railroad Avenue, Suite 3
P.O. Box 1005
Goshen, New York 10924
Attorneys for Plaintiff

SHAW, PERELSON, MAY                                 MARK C. RUSHFIELD, ESQ.
& LAMBERT, LLP
21 Van Wagner Road
Poughkeepsie, New York 12603
Attorneys for Defendant

SCULLIN, Senior Judge

                           MEMORANDUM-DECISION AND ORDER

                                       I. INTRODUCTION

       Pending before the Court is Defendant's motion to dismiss or, in the alternative, for

necessary joinder of parties. See Dkt. No. 9.
                                         II. BACKGROUND1

       In his complaint, Plaintiff alleges that Defendant Kingston City School District ("Defendant

District") violated his constitutional right to intimate association and his right to seek redress and

petition the government as guaranteed by the First Amendment to the United States Constitution

and that Defendant District retaliated against him for exercising those rights. See generally Dkt.

No. 1, Complaint.

       During the 2016-2017 school year, Plaintiff, who is the natural father of MK, a student who

attends school in Defendant District, was a police officer for the Town of Ulster. See id. at ¶¶ 4-5.

During the 2015-2016 and 2016-2017 school years, Plaintiff also worked as a school resource

officer for Defendant District, assigned to Miller Middle School. See id. at ¶ 7.

       In or about March 2017, Plaintiff informed his supervisor that his son MK, a student in

Defendant District, was being bullied in retaliation for Plaintiff's performance of his duties as a

school resource officer. See id. at ¶ 13. Specifically, Plaintiff warned Defendant District's Director

of Security of threats against his son from students with whom Plaintiff had interacted during his

employment. See id. at ¶ 14. Plaintiff alleges that Defendant District took inadequate measures to

protect his son; and, as a result, other students attacked and injured his son. See id. at ¶¶ 15-16.

       As a result of Defendant District's failure to respond to his requests for assistance on behalf

of his son and the attack that resulted, Plaintiff filed a Notice of Claim in late June 2017 against

Defendant District on behalf of his son. See id. at ¶¶ 17, 19. The filing of that Notice of Claim was

a prerequisite to Plaintiff initiating legal action against Defendant District. See id. at ¶ 18.



        1
          Since this is a motion to dismiss, the facts in this section are based on the allegations in
Plaintiff's complaint.

                                                   -2-
       In late March-early April 2017, as a parent, Plaintiff advocated for his son, advising the high

school's School Resource Officer about threats against his son and demanding that Defendant

District respond appropriately to such threats. See id. at ¶ 22. Following this advocacy, Defendant

District did not approve Plaintiff as a provisional school resource officer, although, on May 8, 2017,

the Chief of Security noted that "we're still a little short staffed." See id. at ¶ 23. On May 18, 2017,

Defendant District's School Board President rejected Plaintiff's request, made as a parent, to transfer

his son, at Defendant District's expense, to another school district. See id. at ¶ 24.

       On May 27, 2017, Plaintiff responded affirmatively to the Civil Service Commission's

canvass indicating his interest in being appointed to the position of school security officer. See id.

at ¶ 28. On June 19, 2017, Plaintiff requested assignment as a school security officer, noting his

availability for certain days in July and August 2017. See id. at ¶ 29. The Chief of Security advised

Plaintiff that he needed to go through the "normal hiring" procedure before being assigned during

the summer months. See id. at ¶ 30.

       On July 1, 2017, reflecting Plaintiff's interest in obtaining summer assignments as a school

security officer, Parker, Defendant District's Chief of Security, again circulated a schedule that

noted that Plaintiff's application for employment was pending and acknowledging that its approval

might cause alteration in the schedule. See id. at ¶ 31. On July 17, 2017, Plaintiff pre-enrolled for

appointment as a school security officer. See id. at ¶ 32. Defendant District scheduled Plaintiff's

appointment as a school security officer for July 27, 2017. See id. at ¶ 33. On July 22, 2017,

Plaintiff completed all the paperwork necessary for his appointment at Defendant District's Central

Office, and Defendant District's agent fingerprinted Plaintiff for the position of school security

officer. See id. at ¶¶ 34-35.


                                                   -3-
        On or about July 27, 2017, Defendant District advised Plaintiff that he would not be

appointed as a school security officer or permitted to continue his assignment as a school resource

officer for the Kingston public schools because of his son's attendance in the school district. See id.

at ¶ 36. Abiding by Defendant District's direction, Plaintiff's employer, the Town of Ulster Police

Department, reassigned Plaintiff to road patrol. See id. at ¶ 37. Plaintiff's police chief advised him

that he was no longer welcome to work with Defendant District's schools. See id. at ¶ 38.

Thereafter, Defendant District hired two individuals who lacked his experience and expertise in law

enforcement or his knowledge of the Kingston City School District as school security officers. See

id. at ¶ 39.

        Plaintiff alleges that Defendant District disallowed him from serving as a school security

officer and no longer allowed him to serve as a school resource officer because he had advocated

for his son and filed a notice of claim against it. See id. at ¶¶ 40-41. Plaintiff asserts that he could

have continued his service as a school resource officer employed by the Town of Ulster and

concurrently accepted hours as a school security officer employed by Defendant District. See id. at

¶ 42. Working solely as a police officer for the Town of Ulster, Plaintiff has lost income he

otherwise would have earned had he been appointed as a school security officer. See id. at ¶ 43.

Finally, Plaintiff contends that he has been deprived of the satisfaction of working with students and

emotionally anguished by being punished for advocating as a father for his son. See id. at ¶ 44.

        Based on these allegations, Plaintiff asserts the following causes of action:

               (1) by disqualifying Plaintiff for appointment as a school security
               officer because of his advocacy for his son, Defendant District
               punished him for engaging in his right to petition in violation of the
               First Amendment to the United States Constitution

               (2) by disqualifying Plaintiff for appointment as a school security

                                                   -4-
               officer because of his son's attendance in Defendant District,
               Defendant punished Plaintiff because of his intimate association with
               his son in violation of the First Amendment to the United States
               Constitution

               (3) by demanding that his employer reassign him from his duties as a
               school resource officer, Defendant District violated his right to
               petition as protected by the First Amendment to the United States
               Constitution

               (4) by demanding that his employer reassign him from his duties as a
               school resource officer, Defendant District violated his right to
               intimate association as protected by the First Amendment to the
               United States Constitution

See generally Complaint.



                                           III. DISCUSSION

A.     Legal standard governing motions to dismiss

       A court must dismiss a complaint if it fails "to state a claim upon which relief can be

granted[.]" Fed. R. Civ. P. 12(b)(6). When addressing a motion to dismiss, "the court must assume

the truth of 'well-pleaded factual allegations' and 'determine whether they plausibly give rise to an

entitlement to relief.'" Richardson-Holness v. Alexander, 161 F. Supp. 3d 170, 175 (E.D.N.Y.

2015) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)).

"This plausibility standard cannot be met with '[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements.'" Id. (quoting [Iqbal, 556 U.S.] at 678). "Nor is it

sufficient to plead facts showing 'the sheer possibility that a defendant has acted unlawfully.'" Id.

(quoting [Iqbal, 556 U.S. at 678]). "'Where a complaint pleads facts that are merely consistent with

a defendant's liability, it stops short of the line between possibility and plausibility.'" Id. (quoting

[Iqbal, 556 U.S. at 678] (internal quotation marks omitted)). "To push a claim across that line, a

                                                   -5-
plaintiff must plead 'factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.'" Id. (quoting [Iqbal, 556 U.S. at 678]).



B.     Municipal liability under 42 U.S.C. § 1983

       "To hold a municipality liable under Section 1983, a plaintiff must establish both [(1)] a

violation of his or her constitutional rights and [(2)] that the violation was caused by a municipal

policy or custom." Bradley v. City of New York, No. 08-CV-1106 (NGG), 2009 WL 1703237, *2

(E.D.N.Y. June 18, 2009) (citing [Monell, 436 U.S.] at 690-91; Bd. of the County Comm'rs v.

Brown, 520 U.S. 400, 404 (1997) (noting that the policy or custom must be the actual "moving

force" behind the alleged wrongs)) (other citation omitted). The Court will address each of these

elements in turn.



       1. Plaintiff's First Amendment "freedom to petition the government" claims

       "[A] public employee who seeks to recover on the ground that he has been discharged

because of the exercise of his First Amendment speech rights must establish, as an initial matter,

that his speech may be '"fairly characterized as constituting speech on a matter of public concern."'"

White Plains Towing Corp. v. Patterson, 991 F.2d 1049, 1058 (2d Cir. 1993) (quotation and other

citation omitted). "'When employee expression cannot be fairly considered as relating to any matter

of political, social, or other concern to the community, government officials should enjoy wide

latitude in managing their offices, without intrusive oversight by the judiciary in the name of the

First Amendment.'" Id. (quoting Connick v. Myers, 461 U.S. at 146, 103 S. Ct. at 2897).

       "Whether an employee's speech addresses a matter of public concern is a question of law for


                                                  -6-
the court to decide, taking into account the content, form, and context of a given statement as

revealed by the whole record." Lewis v. Cowen, 165 F.3d 154, 163 (2d Cir. 1999) (citations

omitted). "In reaching this decision, the court should focus on the motive of the speaker and

attempt to determine whether the speech was calculated to redress personal grievances or whether it

had a broader public purpose." Id. at 163-64 (citing Curtis, 147 F.3d at 1212).

       Finally, "Connick made clear that courts must look behind pretextual 'public concern'

rationales proffered by plaintiffs and attempt to discern whether their conduct, taken as a whole,

was actually meant to address matters of public concern or was simply a vehicle for furthering

private interests." Pappas v. Giuliani, 118 F. Supp. 2d 433, 444 (S.D.N.Y. 2000) (citing Kokkinis v.

Ivkovich, 185 F.3d 840, 844 (7th Cir. 1999) ("speaking up on a topic that may be deemed one of

public importance does not automatically mean the employee's statements address a matter of

public concern as that term is employed in Connick.") [citation omitted] . . . Rather, we "must

instead delve deeper into the precise content, form, and context of speech that admittedly may be of

some interest to the public." (citing Cliff v. Board of Sch. Comm'rs of City of Indianapolis, 42 F.3d

403, 410 (7th Cir. 1994))) (other citation and footnote omitted).

       Although Plaintiff argues, in his memorandum of law, that his speech addressed a matter of

public concern, i.e., bullying in schools, the allegations in his complaint, as well as in the Notice of

Claim he filed on his son's behalf, belie this argument. Specifically, in his complaint, Plaintiff

alleges the following:

               "In or about March 2017, plaintiff informed his supervisor that his
               son, then a student within the school district, was being subjected to
               bullying in retaliation for plaintiff's performance of his duties as a
               school resource officer." See Complaint at ¶ 13 (emphasis added).

               "Specifically, plaintiff warned the district's director of security of

                                                   -7-
               threats against his son from students who [sic] plaintiff had
               interacted with during his employment." See id. at ¶ 14 (emphasis
               added).

               "Due to the defendant district's delinquent failure to respond to his
               requests for assistance on behalf of his son and the attack thereby
               enabled, plaintiff filed a notice of claim against the defendant on
               behalf of his son." See id. at ¶ 17 (emphasis added).

               "In late March-early April 2017, as a parent, plaintiff advocated for
               his son, advising the high school's School Resource Officer about
               threats against MK and demanding an appropriate response by
               defendant to such threats." See id. at ¶ 22 (emphasis added).

               "On May 18, 2017, defendant's School Board President rejected
               plaintiff's request – made as a parent – to transfer his son, at
               defendant's expense, to another school district." See id. at ¶ 24
               (emphasis added).

               "Defendant disallowed Plaintiff from serving as a school security
               officer because he advocated for his son and filed a notice of claim
               against it." See id. at ¶ 40 (emphasis added).

               "Defendant disinvited plaintiff from serving as a school resource
               officer because he advocated for his son and filed a notice of claim
               against it." See id. at ¶ 41 (emphasis added).

       Likewise, in the Notice of Claim, which he filed as legal guardian for his son, Plaintiff

asserted the following:

               "Toward the end of [the 2015-2016] school year, [MK] suffered
               from repeated instances of bullying during which other students
               explicitly mentioned his father's role as the school resource officer."
               See Dkt. No. 9-5 at ¶ 4 (emphasis added).

               "On March 31, 2017, another student, then known to [MK] only as
               Chris, told him that he hoped that 'your fat pig father dies of a heart
               attack.' Chris also stated to [MK] that if he sees [Plaintiff], he will
               spit in his face and bash [MK's] head into a locker. . . . Concerned
               for his son's safety, on April 3, 2017, the next school day, [Plaintiff]
               kept [MK] home from school." See id. at ¶¶ 6-7 (emphasis added).

               "On that same day, April 3, 2017, [Plaintiff] wrote an email to

                                                  -8-
               LeShawn Parker, the district's director of security, and Harry
               Woltman, the school resource officer assigned to Kingston High
               School. In his email, [Plaintiff] provided notice to these district
               agents that his son had been threatened by Chris on the prior
               school day and asked for the implementation of a safety plan
               upon his son's return." See id. at ¶ 8 (emphasis added).

               "In March 2017, [P]laintiff sent emails to school administrators
               advising them that his son was being taunted and physically
               assaulted." See id. at ¶ 9 (emphasis added).

       As these allegations clearly demonstrate, Plaintiff's speech cannot fairly be characterized as

constituting speech on a matter of public concern. Rather, as Plaintiff acknowledges on more than

one occasion, he was speaking "as a parent" advocating on his son's behalf. Therefore, taking into

consideration the content, form and context of Plaintiff's statements, it is clear that his intention was

to further a personal interest, i.e., protecting his son from alleged bullying at the hands of other

students. Nowhere in his complaint or Notice of Claim does Plaintiff indicate a concern about the

issue of bullying in general, nor does he request that Defendant District address that issue or

undertake any action to prevent bullying against all students in the District.

       In addition, other than filing a Notice of Claim, Plaintiff made his complaints about the

bullying of his son privately, i.e., in the form of emails to or conversations with employees of

Defendant District, rather than in a public forum. There is nothing in Plaintiff's complaint or in his

Notice of Claim that plausibly suggests that Plaintiff intended to voice his discontent about the

broader issue of bullying to the public at large. Furthermore, although the issue of bullying in

schools and elsewhere is certainly a matter of public interest, there is nothing in Plaintiff's

complaint or his Notice of Claim to suggest that his speech was related to his desire to raise this

issue as one that would be of interest to the community at large. Rather, his complaints concerned

only his son's mistreatment at the hands of other students, which Plaintiff asserts was the result of

                                                   -9-
Plaintiff's role as a School Resource Officer.

       For all these reasons, the Court finds that Plaintiff has failed to plead a plausible violation of

his First Amendment right to petition the government. As a result, the Court also finds that

Plaintiff's claim that Defendant District retaliated against him for engaging in this unprotected

speech fails because "[t]o establish a retaliation claim in violation of the First Amendment right to

free speech, a plaintiff must show [among other things that] (1) his speech addressed a matter of

public concern; . . . ." Singer v. Ferro, No. 1:09-CV-690, 2011 WL 4074177, *5 (N.D.N.Y. Sept.

13, 2011) (citing Singh v. City of N.Y., 524 F.3d 361, 372 (2d Cir. 2008)); see also Ruotolo v. City

of N.Y., 514 F.3d 184, 190 (2d Cir. 2008) (stating that "[r]etaliation against the airing of generally

personal grievances is not brought within the protection of the First Amendment by 'the mere fact

that one or two of [a public employee's] comments could be construed broadly to implicate matters

of public concern'" (quoting Ezekwo v. New York City Health & Hosp. Corp., 940 F.2d 775, 781 (2d

Cir. 1991))).2 Accordingly, the Court grants Defendant District's motion to dismiss Plaintiff's First

Amendment claim that Defendant District violated his right to petition the government and

retaliated against him for exercising that right.




        2
         In Ezekwo, the court held that, "[a]lthough the quality of a physician-training program
may affect the public . . . the plaintiff 'was not on a mission to protect the public welfare. Rather
her primary aim was to protect her own reputation and individual development as a doctor.'"
Ruotolo, 514 F.3d at 190 (quoting [Ezekwo, 940 F.2d at 781]); (citing Tiltti v. Weise, 155 F.3d
596, 603 (2d Cir. 1998) (finding no public concern in complaints about working conditions made
by customs officers who alleged retaliation when they were reassigned, despite their claim that
the relocation would adversely affect homeland security)) (other citation omitted); Ferrara v.
Mills, 781 F.2d 1508, 1516 (11th Cir. 1986) (holding that "a public employee may not transform
a personal grievance into a matter of public concern by invoking a supposed popular interest in
the way public institutions are run" (citation omitted)).

                                                    -10-
       2. Plaintiff's First Amendment "intimate association" claims

       Within the Second Circuit, the case law regarding the issue of whether the standard

applicable to a First Amendment intimate association claim is identical to that applied to freedom of

speech claims is not clear. See Rissetto v. Cnty. of Clinton, No. 8:15-CV-0720 (GTS/CFH), 2016

WL 4530473, *25 (N.D.N.Y. Aug. 29, 2016). "'The right to intimate association protects the close

ties between individuals from inappropriate interference by the power of the state.'" Id. (quoting Chi

Iota Colony of Alpha Epsilon Pi Fraternity v. City Univ. of New York, 502 F.3d 136, 143 (2d Cir.

2007)). "'Although both the Supreme Court and the Second Circuit have recognized a right of

intimate association, the parameters of that right are anything but clear.'" Id. (quoting Toussie v.

Cty. of Suffolk, 806 F. Supp. 2d 558, 589 (E.D.N.Y. 2011) (citing Poleo-Keefe v. Bergeron, 06-CV-

0221, 2008 WL 3992636, at *9 [D. Vt. Aug. 28, 2008] [noting that "the boundaries of [the] right to

freedom of intimate association are largely unsettled and the Second Circuit has declined to

articulate the level of review due to actions that infringe upon it"])) (other citations and footnote

omitted).

       "In any event, the Second Circuit has held that 'a spouse's claim that adverse action was

taken solely against that spouse in retaliation for conduct of the other spouse should be analyzed as

a claimed violation of a First Amendment right of intimate association.'" Rissetto, 2016 WL

4530473, at *26 (quoting Adler v. Pataki, 185 F.3d 35, 44 (2d Cir. 1999) ("[T]he New York action

challenged here . . . seeks to penalize [the plaintiff] with loss of his job because of its displeasure

with the conduct of his wife. If the First Amendment accords an individual some right to maintain

an intimate marital relationship free of undue state interference, Adler's claim properly invokes the

protection of that Amendment.")) (other citations omitted). Furthermore, "'[w]here [, as in this


                                                   -11-
case,] a plaintiff is allegedly retaliated against for the First Amendment activities of a family

member'" and asserts a claim based on intimate association, the courts in the Second Circuit have

considered the claim as deriving from the First Amendment. Garten v. Hochman, No. 08 Civ. 9425

(PGG), 2010 WL 2465479, *3 (S.D.N.Y. June 16, 2010) (quoting Agostino, 2008 WL 4906140, at

*9); see also Sutton v. Vill. of Valley Stream, 96 F. Supp. 2d 189, 192-93 (E.D.N.Y. 2000) (finding

right of intimate association applies where plaintiff father alleged termination of employment in

retaliation for his son's exercise of the right of free speech).

        Plaintiff's complaint fails plausibly to suggest a claim that Defendant District violated his

First Amendment right to intimate association with his son MK or that Defendant District retaliated

against him for the exercise of that right. Plaintiff's complaint does not allege any facts to suggest

that his son MK exercised his right to free speech and that, as a result Defendant District took

adverse action against Plaintiff. To the contrary, Plaintiff claims that he exercised his right to free

speech and that Defendant District took an adverse action against him for doing so. As pled, these

claims are duplicative of his other First Amendment claims and do not raise an intimate association

claim under the First Amendment. Accordingly, the Court grants Defendant District's motion to

dismiss Plaintiff's First Amendment claim that Defendant District violated his right to intimate

association and retaliated against him for exercising that right.




                                                   -12-
       3. Municipal policy or custom

       Given the Court's conclusion that Plaintiff has not pled a plausible claim that he suffered a

violation of his rights under the First Amendment, the Court does not need to address the second

element of Plaintiff's municipal liability claim against Defendant District. Nonetheless, in the

interest of completeness, the Court will briefly address this element of Plaintiff's claims.

       It is well-established that a plaintiff may not hold a municipality liable under 42 U.S.C.

§ 1983 on the basis of respondeat superior. See Monell v. Dep't of Soc. Servs. of City of N.Y., 436

U.S. 658, 690-91 (1978); Walker v. City of New York, 974 F.2d 293, 301 (2d Cir. 1992) (stating that

"[t]he Supreme Court has made clear that § 1983 does not subject municipalities to liability

whenever municipal employees go astray. It is only when the municipality itself wreaks injury on

its citizens that municipal liability is appropriate."). Rather,

               to establish municipal liability under Section 1983, a plaintiff must
               show one of the following: (1) a formal policy, promulgated or
               adopted by the City . . .; (2) that an official with policymaking
               authority took action or made a specific decision which caused the
               alleged violation of constitutional rights . . .; or (3) the existence of an
               unlawful practice by subordinate officials was so permanent or well
               settled so as to constitute a 'custom or usage' and that the practice was
               so widespread as to imply the constructive acquiescence of
               policymaking officials . . . .

Bradley, 2009 WL 1703237, at *2 (internal citations omitted).

Moreover, "[p]roof of a single incident of unconstitutional activity is not sufficient to impose

liability under Monell, unless proof of the incident includes proof that it was caused by an existing

unconstitutional municipal policy, which policy can be attributed to a municipal policymaker."

Oklahoma City v. Tuttle, 471 U.S. 808, 823-24 (1985).

       "In terms of what a complaint must allege to survive a Motion to Dismiss, the Second


                                                   -13-
Circuit has held that "'the mere assertion . . . that a municipality has such a custom or policy is

insufficient in the absence of allegations of fact tending to support, at least circumstantially, such an

inference."'" Bradley, 2009 WL 1703237, at *3 (quoting Dwares v. City of New York, 985 F.2d 94,

100 (2d Cir. 1993), overruled on other grounds, Leatherman v. Tarrant County Narcotics

Intelligence & Coordination Unit, 507 U.S. 163, 164, 113 S. Ct. 1160, 122 L. Ed. 2d 517 (1993));

(citing Smith v. City of New York, 290 F. Supp. 2d 317, 322 (E.D.N.Y. 2003) (holding that a

conclusory, boilerplate assertion of a municipal policy or custom was insufficient to survive motion

to dismiss); Econ. Opportunity Comm'n v. County of Nassau, inc., 47 F. Supp. 2d 353, 370

(E.D.N.Y. 1999) (dismissing municipal liability claim where plaintiffs "d[id] not proffer any facts

in support of the conclusory allegation that the defendants' conduct amounts to a custom or policy,

or that this custom or policy caused the plaintiffs' injuries")). Instead, a plaintiff must "allege actual

conduct by a municipal policymaker." Walker, 974 F.2d at 296; Pembaur v. City of Cincinnati, 475

U.S. 469, 481 (1986) (stating that "[m]unicipal liability attaches only where the decisionmaker

possesses final authority to establish municipal policy with respect to the action ordered" (footnote

omitted)).

       Plaintiff's complaint is devoid of any factual allegations that plausibly suggest that a policy

or custom of Defendant District caused the alleged violation of his constitutional rights. First,

based on the allegations in his complaint, it is clear that Plaintiff is relying on the theory "that an

official with policymaking authority took action or made a specific decision which caused the

alleged violation of his constitutional rights." Bradley, 2009 WL 1703237, at *2 (citation omitted).

However, the only individual whom Plaintiff specifically identifies in his complaint is Parker,

Defendant District's Chief of Security, see Dkt. No. 1 at ¶ 31; and he does not allege that Parker was


                                                   -14-
the individual who made the decision not to hire him as a school security officer or that, even if

Parker were that individual, he was the policymaking authority with regard to that decision. Nor

does Plaintiff allege any state law that would support a claim that Parker, in his capacity as

Defendant District's Chief of Security, was a final policy maker with regard to this issue.

        For all these reasons, the Court finds that, even if Plaintiff had stated a plausible claim that

Defendant District violated his First Amendment rights, which he did not, he has not stated

sufficient factual matter from which the Court could reasonably infer that such violations were the

result of any policy or custom of Defendant District. Rather, his complaint, at most, consists of

"'[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements'" and is devoid of any '''factual content that [would] allow[] the court to draw the

reasonable inference that . . . [D]efendant is liable for the misconduct alleged.'" Richardson-

Holness, 161 F. Supp. 3d at 175 (quotations omitted). Accordingly, the Court grants Defendant

District's motion to dismiss Plaintiff's complaint in its entirety.3



                                          IV. CONCLUSION

        Having reviewed the entire file in this matter, the parties' submissions and the applicable

law, and for the above-stated reasons, the Court hereby

        ORDERS that Defendant's motion to dismiss Plaintiff's complaint in its entirety for failure

to state a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, see Dkt. No. 9, is



        3
          Since the Court has granted Defendant District's motion to dismiss Plaintiff's complaint
in its entirety, the Court need not address Defendant District's alternative motion for joinder of
the Town of Ulster and the Town of Ulster Police Department as necessary parties because that
motion is now moot.

                                                   -15-
GRANTED; and the Court further

        ORDERS that the Clerk of the Court shall enter judgment in favor of Defendant and close

this case.


IT IS SO ORDERED.


Dated: March 19, 2019
       Syracuse, New York




                                               -16-
